Case 8:20-mj-01216-TGW Document 6 Filed 02/26/20 Page 1 of 2 PagelD 25

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CLERK'S MINUTES

CASE No. 8:20-mj-1216-T-TGW DATE: FEBRUARY 26, 2020

HONORABLE

THOMAS G. WILSON

UNITED STATES OF AMERICA AUSA DANIEL GEORGE

-V-

TAYLOR ASHLEY PARKER-DIPEPPE AFPD ADRIAN BURDEN

INTERPRETER: N/A

TIME: 3:54-4:59 (1 hr. 5 min.)

DEPUTY CLERK: DAWN M. SAUCIER COURT REPORTER: N/A

TAPE: DIGITAL

COURTROOM 12A

PROCEEDINGS: RULE 5 INITIAL APPEARANCE/PRELIMINARY HEARING/
DETENTION HEARING
X Defendant provided w/copy of Complaint from Western District of Washington

(Case No. 2:20-mj-088-MAT)

x Arrest Date: 2/26/2020

X Financial affidavit submitted

x AFPD appointed for purposes of today’s hearing

xX Court advises defendant of Rule 20 and Rule 5 rights and charges.

Xx Preliminary hearing held:
Government calls FBI Special Agent Sonia Lester. Witness sworn. Direct
examination by government. Cross-examination by defense counsel.
Witness excused.
Court finds probable cause that defendant committed alleged acts in the
complaint.

x Detention/Bond:

Government: Seeks detention as risk of flight and danger to the
community; nature of offense; government introduces exhibits 1-4 as

evidence of hate group’s propaganda; evidence against the defendant is
strong.

Defendant: Requests release; defendant has resided with mother and
stepfather in same residence since January 2019; parents are present in
court today: defendant’s actions involved only the placement of flyers on
residences and no actual violence.
Case 8:20-mj-01216-TGW Document 6 Filed 02/26/20 Page 2 of 2 PagelD 26

Court: Defendant to be detained as danger to the community.

x Defendant remanded to custody of U.S. Marshal
